  Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 1 of 17 PageID #:321




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA and the          )
STATE OF ILLINOIS, ex rel. KATHERINE      )
VERHULST ,                                )
                                          )
                         Plaintiffs,      )
                                          )
                 v.                       )
                                          )
QUALITY THERAPY &                         )
CONSULTATION, INC., THE CARLTON           )
AT THE LAKE, INC., LAKE SHORE             )
HEALTHCARE AND REHABILITATION             )
CENTRE LLC, RIDGEVIEW REHAB &             )
NURSING CENTER, THE WESTWOOD              )
MANOR, INC., WINSTON MANOR                )
CONVALESCENT & NURSING HOME,              )
BALMORAL HOME, INC., ATRIUM               )
HEALTH CARE CENTER LTD., and              )   No. 14 C 2083
NORRIDGE GARDENS,                         )
                                          )   Judge Durkin
                         Defendants.      )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff-Intervenor,   )
                                          )
                 v.                       )
                                          )
QUALITY THERAPY &                         )
CONSULTATION, INC., THE CARLTON           )
AT THE LAKE, INC., LAKE SHORE             )
HEALTHCARE AND REHABILITATION             )
CENTRE LLC, RIDGEVIEW REHAB &             )
NURSING CENTER, BALMORAL HOME,            )
INC., and FRANCES PARISE,                 )
                                          )
                         Defendants.      )
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 2 of 17 PageID #:322
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 3 of 17 PageID #:323
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 4 of 17 PageID #:324
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 5 of 17 PageID #:325
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 6 of 17 PageID #:326
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 7 of 17 PageID #:327
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 8 of 17 PageID #:328
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 9 of 17 PageID #:329
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 10 of 17 PageID #:330
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 11 of 17 PageID #:331
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 12 of 17 PageID #:332
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 13 of 17 PageID #:333
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 14 of 17 PageID #:334
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 15 of 17 PageID #:335
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 16 of 17 PageID #:336
Case: 1:14-cv-02083 Document #: 69 Filed: 05/10/19 Page 17 of 17 PageID #:337
